Title: To Thomas Jefferson from Thomas Munroe, 3 July 1804
From: Munroe, Thomas
To: Jefferson, Thomas


               
                  3 July 1804
               
               
                  
                     Matthias Kyan
                     }
                     The Overseers say the 17 persons here mentioned are all those employed at the Presidents House, who behaved improperly on the 2d. July (yesterday) by riotously parading about the streets; the three first named were the leaders it is said, and the seven following were next in fault—the rest joined in the mob & walked about the City—but Matthias Kyan was the principal exciter, and was most reprehensible in his behavior—Several were induced by this gang to leave the Capitol it seems; John Hazle & Joseph Thomas were the only two who behaved very culpably there—they returned to work to day, but have been dismissed—several Americans & some free blacks & slaves both at the Capitol & Presidents Ho refused to join the malcontents.—
                  
                  
                     Charles Dent
                  
                  
                     Mark Fahey
                  
                  
                     Patrick Donnohoo
                  
                  
                     Timothy King
                  
                  
                     John King
                  
                  
                     Thomas Bean
                  
                  
                     Martin King
                  
                  
                     James King
                  
                  
                     Thomas Crowley
                  
                  
                     Martin Downs
                  
                  
                     Mark Crowley
                  
                  
                     Timothy Garrity
                  
                  
                     James Lamer
                  
                  
                     John Towns
                  
                  
                     James Flaherty
                  
                  
                     Timothy Bean
                  
               
               
               
                  
                     T. Munroe
                  


















               
            